 614DECISIONS OF NATIONAL LABOR RELATIONS BOARDDETERMINATION OF DISPUTEentitledproceeding, in which he dismissed thepetition on the ground that a contract between theEmployer and the Professional, Technical andOffice Employees Union, Local No. 11, AFL-CIO,herein called the Intervenor, which was signed onthe same date that the petition was filed, was a bar.On October 29, 1966, the Petitioner filed a requestforreconsiderationof the Regional Director'sdecision, contending for various reasons that thecontract was not a bar. On November 4, 1966, theRegional Director denied such request, finding thatone of the arguments raised nothing new and thatthe others were lackinginmerit.Thereafter, inaccordancewith Section 102.67 of the NationalLabor Relations Board Rules and Regulations,Series 8, as amended, the Petitioner filed a timelyrequest for review of the Regional Director'sdecision, contending principally that the RegionalDirector had erred in finding that the Employer wasnot informed at the time of execution of the contractthat a petition had been filed. On November 30,1966, the National Labor Relations Board bytelegraphic order, granted the request for review.Thereafter, the Petitioner filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has considered the entire record in thiscasewith respect to the Regional Director'sdetermination under review and makes the followingfindings:The Petitioner seeks to represent a unit of allembalmers, funeral directors, and apprentices whoare employed by the members of the Employer, anemployer association.'There is a history of .collective bargaining between the Employer and theIntervenor, involving the employees in the requestedunit.Their last contract expired on July 1, 1966.Before that date, the Intervenor and the Employerhad commenced negotiations which culminated, justprior to September 21, 1966,in a final agreement onthe terms of an "Extension of Agreement." TheEmployer's attorney on the morning of the 21stdictated a draft of the extension agreement, whichwas made effective retroactively to July 1, 1966. Ashe planned to be away from his office during theafternoon, he instructed his secretary to completethe draft and to notify the representative of theIntervenor that it was ready forsignature.The Employer's attorney left his office at1:40 p.m. and did not returnuntil5:40 p.m., afterclosing time.Duringhis absence, a representative ofthe Intervenor reported to his office and signed thedraft of theextension agreementat approximately2 p.m. When the Employer's attorney returned, heentered his private office by a rear door, saw thedraft, read it, and affixedhis signaturethereto. Hethen went out to the reception room and found aPursuantto Section 10(k) of the National LaborRelationsAct, as amended, and upon the foregoingfindings,and the entirerecord in this proceeding,theNational LaborRelationsBoard makes thefollowing determinationof dispute:1.Employees employed on jobsite erection crewsbyTobascoPrestressedConcreteCompany,DivisionofBethel Supply Company, who arerepresentedby the United Brotherhood ofCarpentersand Joiners of America, Ohio ValleyCarpenters District Council, AFL-CIO, are entitledto performall jobsitework necessarily required forthe completeerection and permanentinstallation ofprestressed,precast,orprefabricated concreteproductsmanufacturedby the Companyat its plantin Tobasco, Ohio,includingthe patching, rubbing orgrinding,grouting, sacking, andspackling of suchproducts.2.CementMasons'LocalUnionNo. 524,affiliated with the Operative Plasterers' and CementMasons' InternationalAssociation of the UnitedStates andCanada, AFL-CIO, is not entitled toforce or require, directly or indirectly, the TobascoPrestressedConcrete Company, Division of BethelSupply Company,its successors or assigns,to assignany of the above work to the employees of any othercontractor representedby such Union.3.Within 10 days from the date of this Decisionand DeterminationofDispute, Cement Masons'Local Union No. 524, affiliated with the OperativePlasterers'andCementMasons'InternationalAssociation of the United States and Canada,AFL-CIO, shall notify the Regional Director forRegion 9, in writing,whether it will or will not refrainfrom forcing orrequiring,directly or indirectly, theTobasco Prestressed Concrete Company, Division ofBethel Supply Company,its successors or assigns,by meansproscribed by Section 8(b)(4)(D) of the Act,to assignthe above-described work to employees ofsuchCompany or those of any contractorrepresentedby such Union.Portland AssociatedMorticians,Inc.andTeamsters&Chauffeurs,LocalUnionNo. 281,affiliatedwith the InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America(Independent),Petitioner.Case 36-RC-2212.March 28,1967DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMANMCCULLOCHAND MEMBERSFANNINGAND JENKINSOn October 25, 1966,the RegionalDirector forRegion 19 issued a Decisionand Orderin the above-The Employer is an association which represents its 14member funeral homes for the purposes of collective bargaining.163 NLRB No. 76 WALKER PROCESS EQUIPMENT, INC.615notice of a telephone call from Tom Malloy, arepresentative of the Petitioner, and a telegramaddressed to the Employer's attorney from thatsame representative advising of the Petitioner'sclaim of representation and of the fact that thePetitioner had filed its petition herein. The phonecall was ticketed as having been made at 3 p.m. andthe telegram indicated delivery as of 4 p.m. ThePetitionerhad filed its petition at noon onSeptember 21.Additionally, the record disclosed that about 2weeks prior to the date on which the contract wassigned, the Employer's attorney became aware ofemployee interest in Petitioner and the fact that ameeting was held to determine employee affiliationwith that organization. The Employer's attorneyadmitted that he assumed that as a result of thatmeeting a representation petition would be filed. Healso testified that he had heard that the Teamstershad not secured a sufficient number of signatures tosupport a petition-that the employees may havebeen awaiting the outcome of the Intervenor's lastcontract proposals. However, he was also advisedthat the employees "might not wait, that they mightproceed or that there might be a filing." It alsoappearsthatMr.Malloy,thePetitioner'srepresentative,was scheduled to meet withmembers of the Employer on September 21. About11 a.m. that day, the Employer's attorney called Mr.Malloy's office to advise him that, as he could notattend, their arranged meeting should be postponed.Malloy was out of the office and the call was notcompleted.While the evidence indicates that prior to thesigning of the contract the Employer's attorney didnot have actual knowledge of the filing of thepetition, it is clear that the Petitioner not only actedwith reasonable dispatch to inform the Employerthat the petition had been filed, but that the receiptof the telegram at the office of the Employer'sattorney prior to his execution of the agreementconstituted constructive notice to the Employer ofthe filing of the petition.We therefore find,inapplicable to this case, the rule inDeluxe MetalFurniture Company,2that a contract executed on thesame day a petition is filed "will bar an election if itiseffective immediately or retroactively andtheEmployer has not been informed at the time ofexecutionthat a petition has been filed." [Emphasissupplied.]Accordingly, we hold, contrary to theRegional Director, that the contract is not a bar tothepetitionand that there exists a questionconcerning representation within the meaning ofSection 9(c)(1) and Section 2(6) and (7) of the Act.In accordance with the stipulation of the parties,we find that the following employees of theEmployer constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act:Allembalmers,funeraldirectors,andapprenticesemployed _by the employermembers of Portland Associated Morticians,Inc., excluding all other employees, guards, andsupervisors, as defined in the Act.[Direction of Election 3 omitted from publication.]2 121 NLRB 995, 999JAn election eligibility list, containing the names andaddresses of all the eligible voters, mustbe filed bythe Employerwith the Regional Director for Region 19 within 7 days after thedate of this Decision and Direction of Election The RegionalDirector shall make the list available to all parties to the electionNo extension of time to file this list shall be granted by theRegional Director except in extraordinary circumstances. Failureto comply with this requirement shall be grounds for setting asidethe election whenever proper objections are filed ExcelsiorUnderwear Inc ,156 NLRB 1236WalkerProcessEquipment,Inc.andInternationalBrotherhoodofBoiler-makers, Iron Ship Builders,Blacksmiths,Forgers and Helpers,AFL-CIO. Case13-CA-7398.March 28,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS BROWNAND JENKINSOn November 3, 1966, Trial Examiner GeorgeA. Downing issued his Decision in the above-entitledproceeding, finding that the Respondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that the Respondent hadnot engaged in certain other unfair labor practices.Thereafter,theGeneralCounselandtheRespondent filed exceptions to the Decision andbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and briefs, andthe entire record in the case,' and hereby adopts the'The request of Respondent for oral argument is denied as therecord and briefs in our opinion adequately present the positionsof the parties.163 NLRB No. 78